Citation Nr: 1017575	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The appellant, the surviving spouse of the Veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

A hearing was held on April 8, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
June 2006, and the immediate cause of death was listed as 
malignant mesothelioma.

3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  The Veteran's malignant mesothelioma has been shown to be 
related in part to asbestos exposure during his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the 
requirements for service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice. 

Nevertheless, in the decision below, the Board has granted 
the appellant's claim for service connection for the cause of 
the Veteran's death, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
warranted.  A certificate of death indicates that the Veteran 
died in June 2006.  The immediate cause of death was listed 
as malignant mesothelioma with an onset of three months.

At the time of the Veteran's death, service connection had 
not been established for any disability.  However, the 
appellant has contended that the Veteran developed malignant 
mesothelioma as a result of asbestos exposure.  

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter Manual or M 21-1MR).  In addition, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure. See M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the RO has conceded that the Veteran may have 
been exposed to asbestos during his military service.  In 
this regard, the Veteran served from February 1943 to March 
1946 during World War II.  His service personnel records 
indicate that he served as a fire control man and was 
stationed aboard the USS Solar from February 1944 to March 
1946.  

In addition, the May 2007 VA examiner reviewed the Veteran's 
claims file and observed that he had probable exposure to 
asbestos while he served in the military as a fire control 
man.  It was also noted that he had an extensive post-service 
history of asbestos exposure while working in the Holland 
Tunnel in New York as an electrician for the Port Authority.  
The examiner commented that that the Veteran's post-service 
asbestos exposure probably contributed more to his malignant 
mesothelioma, but he could not definitely state that there 
was no relation to his probable exposure to asbestos in 
service.  He also indicated that the Veteran probably did 
have some contribution due to early asbestos while in service 
that went undiagnosed until later in life.  Although the 
examiner noted that the contribution might be minimal, he 
further stated that he could not assign a percentage as to 
the degree of contribution from probable service-related 
asbestos exposure as opposed to post-service exposure.  As 
such, the May 2007 VA examiner did indicate that the 
Veteran's in-service asbestos exposure probably contributed 
to his development of malignant melanoma even if it was 
minimal.  

Moreover, as previously noted, the Manual notes that the 
exposure to asbestos may be brief or indirect and that the 
latency period varies from 10 to 45 or more years between 
first exposure and development of the disease.  

The Board further observes that the Court has cautioned 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran developed 
malignant mesothelioma as a result of asbestos exposure in 
service.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the claimant's favor.  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for the cause of the Veteran's 
death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


